JOHNSON, Justice
(dissenting).
I respectfully dissent to the conclusion reached by the majority opinion. The majority opinion follows the rule set out in Graham v. Graham, Okl., 390 P.2d 892, as follows:
“An injury ‘arising out of’ the employment, within the meaning of the Workmen’s Compensation Act, must have resulted from a risk reasonably incident to the employment. There must be apparent to the rational mind, upon consideration of all the circumstances, a causal connection between (1) the conditions under which the work is required to be performed and (2) the resulting injury.”
With this rule I am in complete accord, but to my mind it has no application to the case at bar. Such a rule might reasonably be applied to a mechanic or similar occupation, but the deceased here was in a very different category. It is the duty of a deputy sheriff to investigate disturbances, and if he is injured or is killed during the performance of that duty an entirely different situation is presented than in the case of an assault by a third party upon'a mechanic. In that event such an occurrence would not be “reasonably incident” to the employment. But in the case of a peace officer, personal injury by a third person is not only “reasonably incident” to his occupation but is an event which is “apparent to the rational mind” and one which has a direct “causal connection between the conditions under which the work is required to be performed and the resulting injury.”
In 99 C.J.S. Workmen’s Compensation § 227, pages 768-769, appears this line in the text:
“ * * * So, an injury to a peace officer assaulted while attempting making an arrest, or while answering a call for help, or while patrolling his beat in the line of duty arises out of the employment.”
Again in 58 Am.Jur., Workmen’s Compensation, Sec. 265, in regard to assaults by third parties appears the following:
“ * * * It is also established that such an injury is to be regarded as having arisen out of the employment when the nature of the employment is such as naturally to invite an assault, or when the employee is exposed to an assault by the character of his work, or when he is protecting or in charge of his employer’s property, and the assault naturally results because of the employment, and not because of something unconnected with it, so that it is a hazard or special risk of the work. * * * ” The text then goes on:
“This rule is applicable, inter alia, in the case of injuries to peace officers * * *»
The only evidence in this record as to why this event occurred is that the assailant had it in for peace officers. There is no evidence of any personal feud. It is therefore reasonable to assume that the slaying would not have occurred if the deceased had not been a deputy sheriff.
The evidence shows the deceased to have been on twenty-four hour duty. From the facts shown it is reasonable to conclude that when the first shot was fired from without the house that he awakened and started to investigate. As he was approaching the door, the remaining shots, six in all, struck him down, and he was found dead upon the floor. The firing of the first shot constituted a law violation, and it was his duty to investigate. As a result of this he met his death.
In view of all the decisions of this court requiring a liberal construction of the Workmen’s Compensation Law, I am convinced that this death arose out of and in the course of deceased’s employment, and the death award should be sustained. I therefore respectfully dissent.